UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4188



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JASON ALLEN QUICK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00183)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Smith, SMITH & SCANTLEBURY, L.C., Bluefield, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney; John L. File, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason Allen Quick appeals his conviction and 140-month

sentence   imposed   following   his   guilty   plea   to   manufacturing

methamphetamine.     On appeal, he challenges the district court’s

refusal to grant him a sentencing reduction for acceptance of

responsibility, the inclusion in relevant conduct of the amount of

methamphetamine he manufactured for his personal consumption, and

the effectiveness of his trial counsel.          Finding no error, we

affirm Quick’s conviction and sentence.

           First, Quick asserts that the district court erred by

denying him a downward adjustment for acceptance of responsibility.

See U.S. Sentencing Guidelines Manual § 3E1.1 (2006).           Although

Quick pled guilty to manufacturing methamphetamine and readily

admitted his offense conduct, the district court denied him the

acceptance of responsibility reduction because he used illegal

drugs while he was on pretrial release.     The district court did not

clearly err by denying the acceptance of responsibility reduction

based on Quick’s continued involvement in criminal conduct.            See

USSG § 3E1.1, comment. (n.3); United States v. Ruhe, 191 F.3d 376,

388 (4th Cir. 1999) (providing standard).

           Quick next argues that the court erred by including as

relevant   conduct    the   amounts    of   methamphetamine     that   he

manufactured for his personal use.     He relies on a number of cases,

which hold that personal use amounts are not counted when the


                                 - 2 -
defendant is convicted of possession with intent to distribute,

conspiracy to distribute, or conspiracy to possess with intent to

distribute.      Quick was convicted of manufacturing methamphetamine.

Unlike in the case of distribution where an amount intended for

personal    use    would    not    be    distributed,   in    this    case,   Quick

manufactured all of the methamphetamine for which he was held

accountable, whether he ultimately used it or sold it.                   Thus, we

find that the district court properly included in Quick’s relevant

conduct    the    total    amount   of    methamphetamine     he     manufactured,

without reducing it by the amount made for personal use.                        See

United States v. Wood, 57 F.3d 913 (10th Cir. 1995) (applying same

reasoning where defendant convicted of manufacturing marijuana).

            Quick’s last claim is that counsel was ineffective for

failing to move to suppress evidence.                   Claims of ineffective

assistance of trial counsel are not cognizable on direct appeal

unless such ineffectiveness conclusively appears from the record.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999);

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                  Rather,

such claims should be raised, if at all, in a proceeding under 28

U.S.C. § 2255 (2000).            Because the record does not conclusively

establish that counsel provided ineffective assistance, we decline

to consider the merits of this issue on direct appeal.

            In conclusion, we affirm Quick’s conviction and sentence.

We   dispense     with    oral    argument    because   the    facts    and   legal


                                         - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -